Citation Nr: 1440580	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-28 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hallux valgus.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran had active service from April 2000 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO in December 2009.

In July 2014, the Veteran presented testimony at a hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Board has reviewed both the paper and electronic claims files in rendering this decision.


FINDING OF FACT

Bilateral hallux valgus is attributable to service.


CONCLUSION OF LAW

Bilateral hallux valgus was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Analysis

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran asserts that her hallux valgus had an onset due to her service and job responsibilities.  During the July 2014 hearing, she stated that she went to sick call to report problems with her feet even though this is not documented in her service treatment records.  She also asserted that she mentioned having problems with her feet during her separation examination, however this is not documented either.

The Veteran's enlistment examination documents she has normal arches in her feet.  There are no complaints, treatment, or diagnosis of any type of foot disorder during service.  The Veteran's separation examination does not mention problems with her feet.  

After service, VA medical center reports from April and May 2009 show the Veteran complained of feet pain.  The records indicate the Veteran had painful bunions for several years.  The Veteran was diagnosed with bilateral great toe bunions.  These records do not contain an objective medical opinion linking this condition to service.

In May 2010 the Veteran received surgery on her foot by Dr. C.  In a May 2010 statement by Dr. C, he noted that during the Veteran's years in service she was required to do hard-labor work and stand stationary on a daily basis for long hours while wearing heavy, ill-fitting boots.  He stated that in her wearing these boots, which contained no arch support and had very narrow toe boxes, a hallux valgus (bunion deformity) on both feet was aggravated, causing pain and tenderness that increased as time went by.  He asserted that the Veteran has since developed large bunions on each foot.  He stated any shoes worn at the time irritated the bunions.  The doctor opined it is very likely that the Veteran's bilateral hallux valgus is aggravated by her wearing heavy boots in the service.  

On VA examination in July 2010, the Veteran reported that she had to stand for long periods of time while wearing military boots.  The examiner diagnosed right and left hallux valgus with bunion formation.  The examiner opined that the bilateral hallux valgus is not at least as likely as not related to military service.  His rationale was that there is no documentation that the Veteran complained about her condition during military service.

Lay statements from four individuals note foot pain in service and reference military boots/shoes.  The statements report that the Veteran had difficulty standing and painful feet during service.

As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  Here, although the Veteran's service treatment records do not document bilateral hallux valgus, if the Board deems lay evidence credible, the lack of contemporaneous medical evidence should not be an absolute bar to his ability to prove his claim.  Buchanan, 451 F.3d at 1337.

In this case, the Board finds the Veteran's statements as to treatment for feet problems in service to be.  Also, the lay statements given by the four individuals are in line with the evidence of record and are found to be credible.  Equally important is the fact that when she sought treatment for the problem in 2009, she reported a 5 year history rather than a recent history.  Generally, statements advanced for treatment purposes are considered highly probative.

Given its review of the record, the Board finds the evidence shows that the Veteran's bilateral hallux valgus had an onset in service.  The Board finds that the July 2010 VA examiner's opinion has little probative value. 

On the other hand, Dr. C's conclusion that the Veteran's difficulties with her feet could be related to his active service was based on the rationale that the Veteran wore heavy ill-fitting footwear for a prolonged period of time while standing.  Hence, the Board finds that Dr. C's opinion is highly probative. 

The Board finds that the weight of the evidence supports the conclusion that the Veteran's bilateral hallux valgus is related to service and that service connection must be granted.



ORDER

Entitlement to service connection for bilateral hallux valgus is granted.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


